McCay, Judge.
1. The question made as to the name is not vital. It is not denied that there was a corporation, and that the plaintiff was originally known by that name. The English rule, and the one adopted generally, is, that if the plea be that there is no ' such corporation, that is a plea in bar, but if the objection be merely as to the name, the plea is only a misnomer, and must be pleaded in abatement. The charter, as well.as the change of name, is matter of public law, of which the court will take notice, so that the objection is really only in the nature of a plea in abatement: 1 Saunders’ Reports, 340, note (h.;) 1 Bos. & Pull., 40; 30 Illinois, 120. Besides, it does not appear that the corporation ever accepted the new name, and the motion does not so allege.
2. This court has several times held that any proceedings by the plaintiff, showing that he claimed his judgment to be a subsisting one, entered of record — as putting in his fi. fa. to claim money, prosecuting a claim, etc., is a substantial compliance with the act of 1825, so as to prevent the judgment from becoming dormant. Here was a proceeding during terna time, and an order passed by the judge, put upon the minutes by the plaintiff, based upon .his claim of a subsisting judgment. *33Is not this as good as a return of no property, or a levy and an order to dismiss it ? The point of the statute is not action, but some proceeding showing that the plaintiff claims his judgment to be subsisting. This copy was levied and a return made. True, the original was afterwards found. That the copy was abandoned does not, we think, change the result. The plaintiff was proceeding with his judgment. The copy was a legal copy, and the proceeding had all the substantial effect of a return on the original.
Judgment affirmed.